Quinn, President.
Respondent taxing district levied an assessment for taxes for the year 1939, upon certain small buildings, owned by the town of Morristown, and situated *142at the water reservoir dam in that township. The structures are used in connection with the water property. The Morris County Board of Taxation dismissed an appeal from the assessment.
Under Pamph. L. 1910, p. 199 (R. S. 54:4-3.3) municipal lands used for public water purposes are taxable where situate, but improvements used for such purposes are exempt. Jersey City v. Blum (Court of Errors and Appeals, 1925), 101 N. J. L. 93; 127 Atl. Rep. 214. The assessment here involved was therefore improper and should be canceled.
Judgment accordingly.